DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. The examiner thoroughly reviewed the applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
Applicant’s argument:  Regarding the amended portion of independent claims 1, 8 and 15
Examiner’s response:  The Examiner has reviewed the submitted amendment to the claims but respectfully maintains that this newly amended limitation is also taught in the previously applied Madani reference.  The claim has been amended to read “generating analysis of the image by using a convolutional neural network trained to detect generative adversarial network (GAN) generated images”.  The applicant has argued that the discriminator is used to determine the type of image, but that the amended limitation is not shown.  However, the disclosure of figures 2A and 2B, as well as paragraphs 29-31, 52-55, 57-58, 60, 62-64 clearly show these elements.  The ‘Generator 210’ is clearly disclosed as a GAN, and produces ‘fake’ images.  The ‘Discriminator 250’ is clearly disclosed not only as a CNN in implementation, but determines what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Madani is cited as showing the detection of GAN images, and Celenk is cited as showing the use of co-occurrence images in CNN based image classification (see cited portions).  The combination and application of these references to address the scope of the claimed limitations is respectfully maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US Pub 20190197358) in view of Celenk (US Pub 20180235467) and Chefd’hotel (herein after Chef) (US Pub 20180204048).
Re claim 1, Madani discloses a method comprising: 
Receiving (Paragraphs 29-31, 53-54, 57, 59; Figure 2 elements 205/210/240 outputs), using one or more processors (Paragraphs 8, 29-31, 53-54, 57, 59, 94; Figures 7-8), an image (Paragraphs 29-31, 53-54, 57, 59; Figure 2 elements 205/210/240 outputs); 
Generating (Paragraphs 29-31, 53-54, 57-59; Figure 2 elements 205/210/240 outputs), using the one or more processors (Paragraphs 8, 29-31, 53-54, 57, 59, 94; Figures 7-8), image characteristics (Paragraphs 29-31, 53-54, 57-59; Figure 2 elements 205/210/240 outputs); 
generating analysis of the image (Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 250 output) by using a convolutional neural network (Figures 2A and 2B element 250; Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 250) trained to detect generative adversarial network (GAN) generated images (Figures 2A and 2B elements 210/240/250/260; Paragraphs 29-31, 52-55, 57-58, 60, 62-64), based on the generated image characteristics (Paragraphs 29-31, 53-54, 58, 62-63); and 
determining whether the image is a generative adversarial network (GAN) (Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 260) generated image based on the analysis (Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 260); however Madani fails to explicitly disclose wherein generating the image characteristics comprises (1) generating co-occurrence matrices of the image, and performing the analysis based on 
Regarding item (1) above, this design is however disclosed by Celenk.  Celenk discloses generating co-occurrence matrices of the image (Paragraphs 83, 86, 90-91), and performing the analysis based on the co-occurrence matrices (Paragraphs 83, 86, 90-91).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani to incorporate the matrix processing as shown in Celenk as it allows to use the implemented neural network structure to review characteristics of the components of the images being reviewed so as form a more detailed and accurate designation for the image regarding its origin and nature.
Regarding item (2) above, this design is however disclosed by Chef.  Chef discloses wherein the co-occurrence matrices (Paragraphs 109, 160) are of color channels of the image (Paragraphs 109, 160).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the image processing as shown in Chef in order to incorporate a processing specific to color images and allowing for a focal point of the authenticity processing to consider the nature and specific characteristics values of the nature of the color image using known and understood processing techniques.



Re claim 6, the combined disclosure of Madani, Celenk and Chef as a whole discloses the method of claim 1, Madani further discloses wherein the convolutional neural network (Figure 2A 240, 220, 230, 270; Paragraphs 57, 66) is trained on a second dataset comprising authentic images and GAN generated images (Figure 2A 240, 220, 230, 270; Paragraphs 57, 66).

Re claims 8 and 15, Madani discloses a computer system and the associated non-transitory computer-readable storage medium (Paragraphs 7, 40, 44-50), the computer-readable storage medium (Paragraphs 7, 40, 44-50) including instructions that when executed by a computer (Paragraphs 7, 40, 44-50), cause the computer to perform operations (Paragraphs 7, 40, 44-50) comprising: 
a processor (Paragraphs 4-6, 8, 42, 45, 89-91, 94-97); and a memory (Paragraphs 4-6, 8, 42, 45, 89-91, 94-97) storing instructions (Paragraphs 4-6, 8, 42, 45, 89-91, 94-97) that, when executed by the processor (Paragraphs 4-6, 8, 42, 45, 89-91, 94-97), configure the computing apparatus to perform operations comprising: 

Generating (Paragraphs 29-31, 53-54, 57-59; Figure 2 elements 205/210/240 outputs), image characteristics (Paragraphs 29-31, 53-54, 57-59; Figure 2 elements 205/210/240 outputs); 
generating analysis of the image (Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 250 output) by using a convolutional neural network (Figures 2A and 2B element 250; Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 250) trained to detect generative adversarial network (GAN) generated images (Figures 2A and 2B elements 210/240/250/260; Paragraphs 29-31, 52-55, 57-58, 60, 62-64), based on the generated image characteristics (Paragraphs 29-31, 53-54, 58, 62-63); and 
determining whether the image is a generative adversarial network (GAN) (Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 260) generated image based on the analysis (Paragraphs 29-31, 53-54, 58, 62-63; Figure 2A 260); however Madani fails to explicitly disclose wherein generating the image characteristics comprises (1) generating co-occurrence matrices of the image, and performing the analysis based on the co-occurrence matrices; and (2) wherein the co-occurrence matrices are of color channels of the image.
Regarding item (1) above, this design is however disclosed by Celenk.  Celenk discloses generating co-occurrence matrices of the image (Paragraphs 83, 86, 90-91), and performing the analysis based on the co-occurrence matrices (Paragraphs 83, 86, 90-91).

Regarding item (2) above, this design is however disclosed by Chef.  Chef discloses wherein the co-occurrence matrices (Paragraphs 109, 160) are of color channels of the image (Paragraphs 109, 160).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the image processing as shown in Chef in order to incorporate a processing specific to color images and allowing for a focal point of the authenticity processing to consider the nature and specific characteristics values of the nature of the color image using known and understood processing techniques.

Re claims 9 and 16, the combined disclosure of Madani, Celenk and Chef as a whole discloses the computer system of claims 8 and 15, Chef further discloses wherein generating the co-occurrence matrices (Paragraphs 109, 160) further comprises: computing the co-occurrence matrices (Paragraphs 109, 160) directly on image pixels (Paragraphs 109, 160) of the color channels (Paragraphs 109, 160) of the image (Paragraphs 109, 160).

.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madani, Celenk and Chef as applied to claims 1, 8 and 15 above, and further in view of Bredno (US Pub 20160335478).
Re claim 3, the combined disclosure of Madani, Celenk and Chef as a whole discloses the method of claim 1, but fails however to explicitly disclose further comprising storing the determination in association with the image.
This design is however disclosed by Bredno.  Bredno discloses further comprising storing the determination in association with the image (Paragraphs 5, 8, 32 and 44).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the storing as shown in Bredno as it would be obvious that the use of historical results in the training phase can be used to reduce false determination and improve the speed of correct determinations in the image classification stage.

Re claims 10 and 17, the combined disclosure of Madani, Celenk and Chef as a whole discloses the computer system and associated storage method of claims 8 and 
This design is however disclosed by Bredno.  Bredno discloses further comprising storing the determination in association with the image (Paragraphs 5, 8, 32 and 44).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the storing as shown in Bredno as it would be obvious that the use of historical results in the training phase can be used to reduce false determination and improve the speed of correct determinations in the image classification stage.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madani, Celenk and Chef as applied to claims 1, 8 and 15 above, and further in view of Fang (US Pub 20190251612).
Re claim 4, the combined disclosure of Madani, Celenk and Chef as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein the convolutional neural network is a multi-layer deep convolutional neural network.
This design is however disclosed by Fang.  Fang discloses wherein the convolutional neural network (Paragraphs 42 and 57) is a multi-layer deep convolutional neural network (Paragraphs 42 and 57).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the neural network implementation as shown in Fang as the art has shown that the different 

Re claims 11 and 18, the combined disclosure of Madani, Celenk and Chef as a whole discloses the computer system and associated storage method of claims 8 and 15, but fails however to explicitly disclose wherein the convolutional neural network is a multi-layer deep convolutional neural network.
This design is however disclosed by Fang.  Fang discloses wherein the convolutional neural network (Paragraphs 42 and 57) is a multi-layer deep convolutional neural network (Paragraphs 42 and 57).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the neural network implementation as shown in Fang as the art has shown that the different neural networks are a design choice to accommodate the user intentions of the types of data acquired from the processing as well as allowing for the best and most efficient use of the types of data and processing information available to feed into the neural network to promote improved learning and results from the image processing.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madani, Celenk and Chef as applied to claims 1, 8 and 15 above, and further in view of Goodsitt (US Pub 20200129061).

This design is however disclosed by Goodsitt.  Goodsitt discloses wherein the convolutional neural network is trained on a first dataset comprising unpaired image-to-image translations of objects generated using a cycle-consistent GAN framework (Paragraph 21).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the training as shown in Goodsitt as it would be obvious that the characteristics of the training material will place the network in a better starting condition given the environment and design choices for the types of images to be reviewed in order to achieve the most accurate results.

Re claims 12 and 19, the combined disclosure of Madani, Celenk and Chef as a whole discloses the computer system and associated storage method of claims 8 and 15, but fails however to explicitly disclose wherein the convolutional neural network is trained on a first dataset comprising unpaired image-to-image translations of objects generated using a cycle-consistent GAN framework.
This design is however disclosed by Goodsitt.  Goodsitt discloses wherein the convolutional neural network is trained on a first dataset comprising unpaired image-to-
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the training as shown in Goodsitt as it would be obvious that the characteristics of the training material will place the network in a better starting condition given the environment and design choices for the types of images to be reviewed in order to achieve the most accurate results.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madani, Celenk and Chef as applied to claims 1 and 8 above, and further in view of Kaufhold (US Pub 20190080205).
Re claim 7, the combined disclosure of Madani, Celenk and Chef as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein the neural network is trained on compressed images.
This design is however disclosed by Kaufhold.  Kaufhold discloses wherein the neural network is trained on compressed images (Paragraphs 100-104, 118).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the training as shown in Kaufhold as the use of compressed information would allow for a more robust amount of training samples taking into consideration of the trade off in image quality from the compression processing in comparison to the improvements 

Re claim 14, the combined disclosure of Madani, Celenk and Chef as a whole discloses the computer system of claim 8, but fails however to explicitly disclose wherein the neural network is trained on compressed images.
This design is however disclosed by Kaufhold.  Kaufhold discloses wherein the neural network is trained on compressed images (Paragraphs 100-104, 118).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Madani in order to incorporate the training as shown in Kaufhold as the use of compressed information would allow for a more robust amount of training samples taking into consideration of the trade off in image quality from the compression processing in comparison to the improvements gained from an increase in image quantity or from the reduction of the use of memory gained from the compression techniques.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631